            Case 3:21-cv-00041 Document 1 Filed 02/23/21 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION


 JOE HAND PROMOTIONS, INC.,

                        Plaintiff,

               - vs -                            CASE NO.: 3:21-cv-00041

 BC ENTERTAINMENT, LLC,
 d/b/a OASIS LANES,
 d/b/a OASIS LANES AND AMUSEMENT
 CENTER, and
 d/b/a FRANKIE’S BAR,

 BC/OASIS HOLDING, LLC,

 MICHAEL M. MILES, and

 ANGEL SALVADOR ROMO,
 a/k/a SALVADOR A. ROMO and
 a/k/a A. SALVADOR ROMO,

                        Defendants.


                                         COMPLAINT

       Plaintiff, Joe Hand Promotions, Inc., by and through its attorney, for its Complaint against

Defendants, (1) BC Entertainment, LLC, doing business as Oasis Lanes, doing business as Oasis

Lanes and Amusement Center, and doing business as Frankie’s Bar, (2) BC/Oasis Holding, LLC,

(3) Michael M. Miles, and (4) Angel Salvador Romo, also known as Salvador A. Romo and also

known as A. Salvador Romo, hereby alleges as follows:
             Case 3:21-cv-00041 Document 1 Filed 02/23/21 Page 2 of 7




                                         THE PARTIES

        1.     Plaintiff, JOE HAND PROMOTIONS, INC. is a corporation organized and

existing under the laws of Pennsylvania with its principal place of business located at 213 W.

Street Road, Feasterville, Pennsylvania 19053.        Plaintiff held the exclusive commercial

distribution rights to the public display of the broadcast of the Ultimate Fighting Championship®

239: Jones vs. Santos, including all undercard bouts and the entire television broadcast, telecast

nationwide on July 6, 2019 (“Program”) for businesses such as the business made the basis of this

suit.

        2.     Defendant, BC ENTERTAINMENT, LLC (“BC Entertainment”)

               a.     is a domestic limited liability company organized under the laws of the State
                      of Texas,

               b.     conducts business in the State of Texas,

               c.     may be served by serving its Registered Agent, Michael M. Miles at its
                      registered office located at 780 Gomez Rd., El Paso, Texas 79932,

               d.     conducted business as “Oasis Lanes” on the date of the Program,

               e.     conducted business as “Oasis Lanes and Amusement Center” on the date of
                      the Program,

               f.     conducted business as “Frankie’s Bar” on the date of the Program,

               g.     owned, operated, maintained, and controlled the commercial establishment
                      known as Oasis Lanes/Oasis Lanes and Amusement Center/Frankie’s Bar
                      located at 1660 N. Zaragoza Rd., El Paso, Texas 79936 (the
                      “Establishment”) on the date of the Program,

               h.     held the active permit(s)/license(s) from the Texas Alcoholic Beverage
                      Commission for the Establishment on the date of the Program, and

               i.     held the active sales tax permit from the Texas Comptroller of Public
                      Accounts for the Establishment on the date of the Program.




                                                2
     Case 3:21-cv-00041 Document 1 Filed 02/23/21 Page 3 of 7




3.    Defendant, BC/OASIS HOLDING, LLC (“BC/Oasis Holding”)

      a.    is a domestic limited liability company organized under the laws of the State
            of Texas,

      b.    conducts business in the State of Texas,

      c.    may be served by serving its Registered Agent, Michael M. Miles at its
            registered office located at 780 Gomez Rd., El Paso, Texas 79932,

      d.    was an owner of the entity owning and operating the Establishment on the
            date of the Program,

      e.    was a member of the entity owning and operating the Establishment on the
            date of the Program,

      f.    had a right and ability to supervise the activities of the Establishment on the
            date of the Program, and

      g.    had an obvious and direct financial interest in the activities of the
            Establishment on the date of the Program.

4.    Defendant, MICHAEL M. MILES (“Miles”)

      a.    is an individual who resides in the State of Texas,

      b.    may be served at 780 Gomez Rd., El Paso, Texas 79932 or wherever found,

      c.    operated, maintained, and controlled the Establishment on the date of the
            Program,

      d.    was a member, manager, officer, and/or principal of the entity(ies) owning
            and operating the Establishment on the date of the Program,

      e.    had a right and ability to supervise the activities of the Establishment on the
            date of the Program, and

      f.    had an obvious and direct financial interest in the activities of the
            Establishment on the date of the Program.

5.    Defendant, ANGEL SALVADOR ROMO (“Romo”)

      a.    is an individual who resides in the State of Texas,

      b.    is also known as Salvador A. Romo,



                                      3
              Case 3:21-cv-00041 Document 1 Filed 02/23/21 Page 4 of 7




               c.      is also known as A. Salvador Romo,

               d.      may be served at 780 Gomez Rd., El Paso, Texas 79932 or wherever found,

               e.      operated, maintained, and controlled the Establishment on the date of the
                       Program,

               f.      was a member, manager, officer, and/or principal of the entity(ies) owning
                       and operating the Establishment on the date of the Program,

               g.      had a right and ability to supervise the activities of the Establishment on the
                       date of the Program, and

               h.      had an obvious and direct financial interest in the activities of the
                       Establishment on the date of the Program.

                                  JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

as this civil action is brought under the Communications Act of 1934, as amended, 47 U.S.C. §

553 (generally referred to as “Cable Piracy”) and 47 U.S.C. § 605 (generally referred to as

“Satellite Piracy”).

       7.      Venue is proper in this District because a substantial part of the events giving rise

to the claims occurred in this District and/or Defendants reside in this District.

                                               FACTS

       8.      Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

and averment set forth in the above paragraphs of this Complaint with the same force and effect

as if the same were more fully set forth at length herein.

       9.      Plaintiff is a company that specializes in distributing and licensing premier sporting

events to commercial locations such as bars, restaurants, lounges, clubhouses, and similar

establishments. Since 2001, Plaintiff has been the exclusive domestic commercial distributor for

the world’s premier mixed martial arts promotion company, the Ultimate Fighting



                                                  4
              Case 3:21-cv-00041 Document 1 Filed 02/23/21 Page 5 of 7




Championship®. Over the years, Plaintiff has invested a considerable amount of time and money

in building a loyal customer base and retaining customers.

        10.     By contract, Plaintiff was granted the exclusive right to license and distribute the

Program to commercial establishments throughout the United States, including the Establishment.

The Program broadcast originated via satellite uplink and was subsequently re-transmitted

interstate to cable and satellite systems via satellite signal.

        11.     Plaintiff entered into subsequent agreements with various commercial

establishments in the State of Texas that, in exchange for a fee, allowed them to exhibit the

Program to their patrons. In consideration of the aforementioned agreements, Plaintiff expended

substantial monies to market, advertise, promote, administer, and transmit the Program broadcast

to those establishments in the State of Texas.

        12.     Prior to the broadcast of the Program, Defendants could have contracted with

Plaintiff and purchased authorization to exhibit the Program in the Establishment for a fee.

However, Defendants chose not to contract with Plaintiff or pay a fee to Plaintiff to obtain the

proper license or authorization. At no time did Plaintiff give Defendants license, permission, or

authority to receive and exhibit the Program in their Establishment.

        13.     Upon information and belief, by unauthorized satellite transmission or,

alternatively, by unauthorized receipt over a cable system, Defendants, themselves and/or through

their agents, servants, and employees, willfully intercepted and/or received the interstate

communication of the Program or assisted in such actions. Defendants, themselves and/or through

their agents, servants, and employees, then unlawfully transmitted, divulged, and published said

communication or assisted in unlawfully transmitting, divulging, and publishing said

communication to patrons in the Establishment.



                                                    5
              Case 3:21-cv-00041 Document 1 Filed 02/23/21 Page 6 of 7




        14.     Without authorization, license, or permission to do so from Plaintiff, Defendants

exhibited the Program to the patrons within the Establishment.

        15.     In addition, upon information and belief, and by virtue of their position(s) as it

relates to the Establishment, Defendants, BC/Oasis Holding, Miles, and Romo had the right and

ability to supervise and an obvious and direct financial interest in the activities of the Establishment

at all relevant times.

        16.     Upon information and belief, Defendants pirated Plaintiff’s licensed exhibition of

the Program and infringed upon Plaintiff’s exclusive rights while avoiding proper authorization

from and payment to Plaintiff. Upon information and belief, Defendants’ actions were committed

willfully and with the purpose and intent to secure a commercial advantage and private financial

gain.

                             SATELLITE PIRACY/CABLE PIRACY

        17.     Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

and averment set forth in the above paragraphs of this Complaint with the same force and effect

as if the same were more fully set forth at length herein.

        18.     Defendants’ wrongful actions, in connection with the unauthorized exhibition of

the Program, as described above, violate 47 U.S.C. § 605. By reason of Defendants’ violation of

47 U.S.C. § 605, Plaintiff has standing and capacity to bring a private right of action.

        19.     Pled in the alternative, Defendants’ wrongful actions, in connection with the

unauthorized exhibition of the Program, as described above, violate 47 U.S.C. § 553, and by virtue

of same, Plaintiff has standing and capacity to bring a private right of action.




                                                   6
             Case 3:21-cv-00041 Document 1 Filed 02/23/21 Page 7 of 7




       20.     Accordingly, Plaintiff is entitled to judgment in its favor and against each

Defendant for statutory damages, in the discretion of this Court, plus interest, costs, and attorney’s

fees, pursuant to 47 U.S.C. § 605 or, alternatively, pursuant to 47 U.S.C. § 553.

                                              PRAYER

       WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff and against each

Defendant as follows:

               a.       for statutory damages, in the discretion of this Court, of up to the maximum

       amount of $110,000.00 for the willful violation of 47 U.S.C. § 605 or, alternatively, for

       statutory damages, in the discretion of this Court, of up to the maximum amount of

       $60,000.00 for the willful violation of 47 U.S.C. § 553,

               b.       for Plaintiff’s attorney’s fees, interest, and costs of suit pursuant to 47

       U.S.C. § 605(e)(3)(B)(iii) or, alternatively, pursuant to 47 U.S.C. § 553(c)(2)(C), and

               c.       for such other and further relief to which Plaintiff may be entitled.

                                                       Respectfully submitted,

                                                       JAMIE KING, P.C.

                                                       /s/ Jamie King
                                                       Jamie King
                                                       Attorney-in-Charge
                                                       State Bar No. 24043755
                                                       P.O. Box 5757
                                                       Kingwood, Texas 77325
                                                       (832) 584-0106 Telephone
                                                       (888) 247-0443 Facsimile
                                                       jamie@jamiekingpc.com

                                                       ATTORNEY FOR PLAINTIFF,
                                                       JOE HAND PROMOTIONS, INC.




                                                  7
